DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bienerth et al.  US 2015/0274906 Al in view of Rajagopalan US 20150291868 A1 noting evidentiary reference Verdu et al. (Plastisol Gelation and Fusion Rheological Aspects).
Re claim 1, Bienerth et al. teach a heat storage sheet (para 7), comprising: a resin matrix (para 7); and a heat storage material that is dispersed in the resin matrix (para 7, paras 29-30, 33), 
a plasticizer (para 40), wherein the heat storage sheet has a tensile strength of 0. 1 MPa or more (examples 1-4, Table Page 5, para 66), and a tensile elongation at break of 10% or more (examples 1-4, Table Page 5, para 66), in accordance with JIS K6251.
Bienerth et al. fail to explicitly teach details of the plasticizer.
Rajagopalan teach and wherein the plasticizer has a gelation end-point temperature of 150 °C or lower to use a well known plastisizer in a nanostructured PCM (para 71, palatinol, noting evidentiary reference showing natural properties meeting the claim limitations Verdu et al. Tables I and III).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the plasticizer as taught by Rajagopalanin the Bienerth et al. invention in order to advantageously allow for optimum heat exchange intended use in building material (abstract).
 
The recitation of “in accordance with JIS K6251” is considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”

Re claim 2, Bienerth et al. teach the heat storage sheet comprises 10 to 80% by mass of the heat storage material (para 30).  
Re claim 3, Bienerth et al. teach the heat storage sheet has a thickness of 1 mm or more (para 61).  

Re claim 4, Bienerth et al. teach the heat storage material is a plurality of microcapsules, wherein each of the microcapsules comprises a resin outer shell and a phase change material that is contained within the resin outer shell (paras 29-30, paras 33, 59).  

Re claim 5, Bienerth et al. teach the resin matrix comprises a thermoplastic resin (paras 37, 41-42, 44-45 and  48).  

 


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bienerth et al., as modified by  Rajagopalan further in view of SAKASHITA US 20150361233 A1 noting evidentiary reference Verdu et al. (Plastisol Gelation and Fusion Rheological Aspects).

Re claims 7, Bienerth et al. , as modified, fail to explicitly teach 100 parts by mass of the heat storage material absorbs 30 to 150 parts by mass of the plasticizer.
SAKASHITA teach the 100 parts by mass of the heat storage material absorbs 30 to 150 parts by mass of the plasticizer to use a known percentage of plasticizer in a base polymer (para 67 noting that the amount of plasticizer added is considered the amount absorbed in the overall mixture).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include 100 parts by mass of the heat storage material absorbs 30 to 150 parts by mass of the plasticizer as taught by SAKASHITA in the Bienerth et al. , as modified,  invention in order to advantageously allow to alter the surface properties of the heat storage material.
Additionally, it would have been obvious to try to provide  the 100 parts by mass of the heat storage material absorbs 30 to 150 parts by mass of the plasticizer to use a known percentage of plasticizer in a base polymer (para 67 noting that the amount of plasticizer added is considered the amount absorbed in the overall mixture) in order to advantageously allow to alter the surface properties of the heat storage material.
 
Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bienerth et al., as modified by  Rajagopalan further in view of Sauer US 3953650 A noting evidentiary reference Verdu et al. (Plastisol Gelation and Fusion Rheological Aspects).
 
Re claim 8, Bienerth et al., as modified, fail to explicitly teach the plasticizer is an epoxy plasticizer.
Sauer teach the plasticizer is an epoxy plasticizer (col 3) to use a plasticizer well known in the art .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the plasticizer is an epoxy plasticizer as taught by Sauer in the Bienerth et al. , as modified,  invention in order to advantageously allow for mixture and use of materials that are known to be flame retardant.

 Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bienerth et al., as modified by  Rajagopalan further in view of Sauer US 3953650 A and Iwabuchi US 20190127566 A1 noting evidentiary reference Verdu et al. (Plastisol Gelation and Fusion Rheological Aspects).
Re claim 10, Bienerth et al., as modified fail to explicitly teach the plasticizer is a polyester.
Iwabuchi teach the plasticizer is a polyester to include primary and secondary plasticizers (noting one of ordinary skill in the art would use the teaching to combine two plasticizers, para 78).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the plasticizer is a polyester as taught by Iwabuchi in the Bienerth et al., as modified invention in order to advantageously allow for reduced stickiness in the final product.



 Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bienerth et al., as modified by  Rajagopalan further in view of Sauer US 3953650 A and Evans US 20160280884 A1 noting evidentiary reference Verdu et al. (Plastisol Gelation and Fusion Rheological Aspects).
Re claim 10, Bienerth et al., as modified fail to explicitly teach the plasticizer is a polyester.
Evans teach the plasticizer is a polyester to include primary and secondary plasticizers (noting one of ordinary skill in the art would use the teaching to combine two plasticizers, para 64).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the plasticizer is a polyester as taught by Evans in the Bienerth et al., as modified invention in order to increase the flexibility, workability, or dispensability of sheet like or flooring products.

Additionally:
 
Claim 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bienerth et al., as modified by  Rajagopalan, further in view of Driscoll US 20110108241, noting evidentiary reference Verdu et al. (Plastisol Gelation and Fusion Rheological Aspects).
Re claim 2, Driscoll teach wherein the heat storage sheet comprises 10 to 80% by mass of the heat storage material (claim 4) to mix PCM with other materials (claim 4, paras 3-13 ).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include 10 to 80% by mass as taught by Driscoll in the Bienerth et al. , as modified,   invention in order to advantageously allow for PCM in heat transfer applications (para 18).
Claim 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bienerth et al., as modified by  Rajagopalan, further in view of Hittle US 20090223160 A1, noting evidentiary reference Verdu et al. (Plastisol Gelation and Fusion Rheological Aspects).
Re claim 2, Hittle teach wherein the heat storage sheet comprises 10 to 80% by mass of the heat storage material to mix PCM with other materials in a range of percentage to achieve known results (table 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include 10 to 80% by mass as taught by Hittle in the Bienerth et al. , as modified,   invention in order to advantageously allow for an optimum ratio of heat storage and flexural strength (table 7).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (specifically the gelation point temperatures).

	Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/            Examiner, Art Unit 3763